DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  No amendment to the claims has been made and Applicant has reiterated arguments addressed in the After Final Response and Interview. 
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
 
Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive.
Applicant argues that Brewer does not teach that the boundary disclosed in the independent claims cannot be an "outer edge". The Examiner respectfully disagrees. The Examiner has applied a broadest reasonable interpretation and notes that the two display areas are adjacent by Brewer teaching two display areas that allow direct movement from the first display area to the second display area. If a UI application allows a UI item at the end of the UI (e.g. the left side) to be permitted to move directly from that position to a UI item at the beginning (e.g. the right side) depending on the specific type of movement/command provided by the user, then these UI items are adjacent. Applicant suggests that the items must be two middle items in the UI that are more directly adjacent, however this interpretation is more narrow/restrictive than the 
The Examiner further notes that the dictionary.com definition for adjacent states “lying near, close or contiguous” (https://www.dictionary.com/browse/adjacent), thereby indicating that a first item can be adjacent if a next selected item is accessed after the first item, with no requirement for the items to visually be next to one another.  As stated in the After Final Interview, the Examiner explained to Applicant’s representative that the term adjacent is broad and does not indicate whether the GUI objects are visually or functionally adjacent.  The rejection stands.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Relyea (20150193138) view of Brewer (US5929840).

i) simultaneously displaying a plurality of selectable items in a first display area, at least one further selectable item in a second display area adjacent to the first display area and separated from the first display area by a boundary between the first display area and the second display area (see Fig. 2 el. 208 and Fig. 6 with GUI includes a Grid of box images/objects selectable options 604. Each box images/object in a corresponding display area of the GUI’s “grid” is in a form of a two-dimensional matrix of 3X3 of user selectable items.  Similarly with Fig. 6 (§0052) discloses a GUI 208 includes a “grid” 602 is in form of a two-dimensional matrix of 5X4 of selectable options 604-1 to 604-n.  Moreover, in another embodiment Fig. 8 discloses a “grid” 802 in a form of a single row of 1X6 selectable options 804) and a position indicator (see Fig. 8 el. 810 §0079-80).  Hence, in view of Relyea’s disclosures with respect to a grid of a two-dimensional matrix of different sizes, One of ordinary skill in the art would have known to apply some common sense and adapt the teachings a two-dimensional matrix with different sizes, as taught in Fig. 2 and Fig. 6, to create a “common matrix” that includes a number of a two-dimensional matrixes of selectable options that fit within the “common matrix” (see Fig. 6 as “a whole”) with a common border (vertical edge) between a display area having a two-dimensional matrix of plurality of selectable options, i.e., Grid area 602, and another display area having a matrix, i.e., area 208, and thereby each two-dimensional matrix within the “common matrix” is considered as a first display area and a second display area (§0052), and 

directional output from the touch-sensitive surface (§0027; §0031-0032);

While Relyea discloses only allowing movement from one window to a second window in GUI 208 if a certain amount of motion is made using the touch-pad remote control (see Paragraph 0043), Relyea does not disclose where the position indicator is prevented from moving across the boundary but remains within the first display area adjacent to the boundary, according to the first directional output, and is subsequently moveable across the boundary from the first display area to the second display area in response to a subsequent second said directional output discrete from said first directional output in a direction towards the second display area.
Brewer discloses a position indicator (cursor) is prevented from moving across the boundary but remains within the first display area adjacent to the boundary, according to a first said directional output (see Fig. 2 Col. 43 lines 57-Col. 4 lines 22), and is subsequently moveable across the border (boundary) from the (1st) display area to the other side of the border (second display area) in response to a subsequent second said directional output discrete from said first directional output in a direction towards the second display area (Col. 4 lines 35-Col. 5 lines 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Relyea by integrating the teaching of controlling the cursor displacement near the edge of the border of a display area, as taught by Brewer, in order to yield predictable results such 

Claim 2, the method of claim 1, Relyea in view of Brewer further discloses wherein the directional output is responsive to a directional gesture performed on the touch-sensitive surface (reads on Relyea “touch screen” 210 –see Fig. 2, Fig. 6-7 §0054-0057), and the position indicator is movable within the first display area according to a first said directional gesture performed on the touch sensitive surface until the position indicator reaches the boundary but is prevented from moving across the boundary in response to the first directional gesture (reads on Brewer see Fig. 2 Col. 43 lines 57-Col. 4 lines 22), and is subsequently moveable across the boundary from the first display area to the second display area in response to a subsequent second said directional gesture performed on said touch sensitive surface, discrete from said first directional gesture (reads on Brewer Col. 4 lines 35-Col. 5 lines 22).

Claim 3, the method of claim 1, Relyea (§0021) in view of Brewer further discloses wherein the first display area comprises an Electronic Programme Guide (EPG).

Claim 7, the method of claim 1, Relyea (§0040; §0045; §0051) in view of Brewer further discloses wherein the movement of the position indicator is constrained to a horizontal or vertical direction according to the direction of the directional output.



Claim 13, the claim is analyzed with respect to the method of claim 1 in which Relyea in view of Brewer further discloses  a user interface system (see Relyea Fig. 1)  for providing a user interface for a television display, the user interface system comprising: 
a user interface device coupled to the television display for providing the user interface (see Relyea Fig. 2 el. 204, 206 and 208); and 
a user-operated remote control having a touch-sensitive surface (see Relyea Fig, 2 el. 202 and 210).

Claim 14,  is analyzed with respect to claim 1 in which Relyea (see page 10 §0099-0101 and §0105 in view of Brewer further discloses a non-transitory computer readable storage medium having stored thereon program arranged to perform a method of providing an interactive user interface for a television display, responsive to a user-operated remote control having a touch-sensitive surface.

Claim 15, the method of claim 2, Relyea (§0064-0065; §0074-0076; §0096 - any motion in which a user slides one or more fingers on the surface of the touch screen 

Claim 16, the method of claim 2, Relyea (§0064-0065; §0090-0092) in view of Brewer further discloses wherein the second directional gesture comprises a swipe gesture.  

Claim 17, the method of claim 2, Relyea (§0064-0065; §0089) in view of Brewer further discloses wherein the second directional gesture comprises a directional click.

Claim 18, the method of claim 1, Relyea (see Fig. 6 has a common border (vertical edge) between area 208 and Grid area 602; §0052) in view of Brewer further discloses wherein the boundary is not an edge of the display.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Relyea (20150193138) view of Brewer (US5929840) and further in view of Montgomery et al. (US5696533).

Claim 8, the method of claim 1, Relyea in view of Brewer does not clearly disclose including highlighting one or more of the selectable items in accordance with their proximity to the position indicator.
Montgomery discloses highlighting one or more of the selectable items in accordance with their proximity to the position indicator (Col. 5 lines 10-40).


Claim 9, the method of claim 8, Relyea in view of Brewer and Montgomery (Col. 5 lines 1-8) further discloses including receiving a command initiated by the user to select the one or more highlighted items.

Claim 10, the method of claim 9, Relyea (§0013-0015) in view of Brewer and Montgomery (Col. 5 lines 1-8) further discloses wherein the command is initiated by a non-directional touch output from the touch-sensitive surface.

Claim 11, the method of claim 8, Relyea in view of Brewer and Montgomery (Col. 4 lines 38-Col. 5 lines 15) further discloses wherein the highlighting of the one or more selectable items changes in response to movement of the position indicator over a threshold defined with respect to the selectable items.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Relyea (20150193138) view of Brewer (US5929840) and further in view of Knowles et al. (US 20030079227).

Knowles discloses an EPG (for example Fig. 5) having a plurality of display areas wherein one of the display areas comprises a status display area (see Fig. 5 el. 126 §0150)
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Relyea in view of Brewer by integrating an EPG having a status display area as one of the plurality of display areas of the EPG, as taught by Knowles, in order to yield predictable results such as to provide a user can use the guide during a commercial break and see when the commercial has ended in the status display area.

Claim 5, the method of claim 1, Relyea in view of Brewer does not disclose wherein the second display area comprises a menu area, and the at least one further selectable item comprises at least one corresponding menu item.
Knowles discloses an EPG (for example Fig. 4 §0135-0139) having a plurality of display areas wherein one of the display areas comprises a menu area, and the at least one further selectable item comprises at least one corresponding menu item.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Relyea in view of Brewer by integrating an EPG having a menu area, and the at least one further selectable item comprises at least one corresponding menu item as one of the plurality of display areas of the EPG, as taught by Knowles, in order to yield predictable results 

Claim 6, the method of claim 5, Relyea in view of Brewer and  Knowles further discloses wherein the at least one corresponding menu item comprises at least one corresponding channel filter item for applying a corresponding channel filter to the EPG (see Fig. 4 el. “theme” §0137 and §0145).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


August 31, 2021